Citation Nr: 0929500	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group II.   
 
2.  Entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group III.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
denied an increase in a 40 percent rating for residuals of a 
gunshot wound of the left thigh with injury to Muscle Group 
XIV and Muscle Group XV.  By this decision, the RO also 
denied an increase in a 30 percent rating for residuals of a 
shell fragment wound of the right shoulder with injury to 
Muscle Group II and Muscle Group III.  

A March 2006 RO decision recharacterized the Veteran's 
service-connected right shoulder disability as residuals of a 
shell fragment wound of the right shoulder with injury to 
Muscle Group II and residuals of a shell fragment wound of 
the right shoulder with injury to Muscle Group III, and 
assigned 20 percent ratings for both disabilities, 
respectively, effective March 3, 2005.  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

In a September 2006 statement, the Veteran's representative 
expressly withdrew the Veteran's claim for entitlement to an 
increase in a 40 percent rating for residuals of a gunshot 
wound of the left thigh with injury to Muscle Group XIV and 
Muscle Group XV.  Therefore, that issue is no longer on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA muscles examination in 
September 2005.  The diagnoses were status post shell 
fragment wounds of the left thigh and right shoulder, with 
residuals.  

The Board notes that the Veteran has apparently received 
treatment for right shoulder complaints since the September 
2005 VA muscles examination.  For example, a February 2006 VA 
treatment entry noted that the Veteran had complaints 
including right shoulder pain on and off for two years.  It 
was noted that he had a past injury in 1944.  An assessment 
was not provided at that time.  

Additionally, in a September 2006 statement, the Veteran's 
representative reported that the Veteran wished to continue 
his appeal for increased ratings for his residuals of a shell 
fragment wound of the right shoulder with injury to Muscle 
Group II and his residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group III.  The 
representative specifically stated that the Veteran requested 
that treatment records from the Fayetteville, North Carolina 
VA Medical Center be used in regards to his claims and that 
he waived local RO review of those records.  

The Board notes that the Veteran has not been afforded a VA 
examination as to his residuals of a shell fragment wound of 
the right shoulder with injury to Muscle Group II and his 
residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group III in almost four years.  
Additionally, due to the Veteran's report of recent 
treatment, the record raises a question as to the current 
severity of his service-connected residuals of a shell 
fragment wound of the right shoulder with injury to Muscle 
Group II and his residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group III.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further, as noted above, the Veteran has reported that he has 
received treatment at the Fayetteville, North Carolina VA 
Medical Center and that he desires to have records of this 
treatment considered in regards to his claims.  As there are 
possible further treatment records, including VA treatment 
records, that may be pertinent to the Veteran's claims, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Finally, the Board finds that the Veteran was not provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the Veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak, cited above.  

2.  Obtain copies of the any available 
outstanding pertinent treatment records 
concerning treatment the Veteran may have 
received for right shoulder problems 
through the Fayetteville, North Carolina 
VA Medical Center since February 2006.  

3.  Ask the Veteran to identify all other 
medical providers who have treated him for 
right shoulder problems since February 
2006.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of any related medical records which are 
not already in the claims folder.  

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group 
II and residuals of a shell fragment wound 
of the right shoulder with injury to 
Muscle Group III.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including X-ray, and all 
symptoms should be described in detail 
including information for rating such 
disabilities under Diagnostic Codes 5302 
and 5303, respectively.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right shoulder and provide a diagnosis of 
any pathology found.  In examining the 
right shoulder, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins.  The 
examiner should also indicate whether 
there is any guarding of the shoulder on 
motion and the degrees at which the 
guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

5.  Thereafter, review the Veteran's 
claims for entitlement to an increase in a 
20 percent rating for residuals of a shell 
fragment wound of the right shoulder with 
injury to Muscle Group II and for 
entitlement to an increase in a 20 percent 
rating for residuals of a shell fragment 
wound of the right shoulder with injury to 
Muscle Group III.  If the claims are 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

